Citation Nr: 1741043	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  06-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual unemployablity (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Board denied the claim for a TDIU due to service-connected posttraumatic stress disorder (PTSD).  

The Veteran appealed the May 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Order, the Court vacated the part of the Board's May 2016 decision that pertained to the Veteran's claim for a TDIU due to service-connected PTSD and remanded that matter for action consistent with the terms of a Joint Motion for Remand (JMR).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR found that the May 2016 Board decision failed to adequately address the Veteran's poor work performance caused by his chronic PTSD symptomology.  In this regard, the Veteran had stated that he had missed large amounts of work due to his PTSD and retired due to his increasing PTSD symptomology.  The evidence of record, however, does not contain the Veteran's employment file from his prior employer.  In light of the concerns expressed in the Joint Motion, the Board finds that a remand is warranted to obtain authorization from the Veteran to obtain his prior employment records, to include his performance reviews that might shed light on his actual work performance (to address his occupational history as set forth in the Joint Motion and the September 2017 appellant's brief).

In addition, the record reflects that VA treatment records associated with the claims file are dated through July 2016.  On remand, all outstanding VA medical records should be obtained and associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any VA treatment records for the Veteran dated from July 2016 to the present, specifically those for treatment pertaining to his service connected PTSD.   

2. The AOJ should undertake appropriate development to obtain employment records from any employer named by the Veteran on his VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), to include job description, performance reports, information regarding time missed, and any information specific to the Veteran's retirement.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record. 

3.  After ensuring compliance with the above, readjudicate the claim in light of all the evidence of record.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




